IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Philadelphia                      :
                                          :
           v.                             : No. 515 C.D. 2019
                                          :
RB Parking, LLC,                          :
                       Appellant          :


PER CURIAM                             ORDER


            NOW, August 21, 2020, having considered Appellants’ application for

reconsideration/reargument, the application is denied.